



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Mosier, 2012 ONCA 529

DATE: 20120802

DOCKET: C52861

Doherty, Watt and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

David Mosier

Appellant

Robert Sheppard, for the appellant

Christine Tier, for the respondent

Heard and released orally:  July 30, 2012

On appeal from the conviction entered on January 21, 2010
    by Justice Helen A. Rady of the Superior Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

At his trial on two counts of criminal harassment under s. 264(2)(d) of
    the
Criminal Code
, the appellant contended that the complainants could
    not reasonably have felt threatened as a result of the letter the appellant
    left in the driveway of their home.

[2]

After conviction and prior to sentence, the appellant applied to re-open
    the defence case to permit the introduction of evidence that was tendered to
    show that the complainants fear for their safety was not founded on the
    appellants letter, rather was the result of information provided by others
    that the appellant was dangerous. The trial judge declined to re-open the case.
    This ruling is not challenged on appeal.

[3]

In this court, the appellant argues that the trial judge erred in
    finding that the
mens rea
of the offences had been proven beyond a
    reasonable doubt because she failed to consider the impact of the appellants
    mental state, one of despondency, distress and suicidal thoughts, on the proof
    of that issue.

[4]

This issue was not raised at trial, indeed was negated by the
    appellants own testimony.

[5]

The trial judge properly instructed herself on the essential elements of
    the offence and found each, including
mens rea
, established beyond a
    reasonable doubt. The trial judge found, as she was entitled to do, that the
    conduct underlying the writing of the note began before the day the note was
    left in the complainants driveway. Thus the appellants mental state on March
    30, 2008 was of minimal relevance on the
mens rea
issue in this case.
    The failure of the trial judge expressly to mention the appellants mental
    state in connection with the
mens rea
of the offences charged is a
    reflection of the way the case was put to her at trial and does not constitute
    error. See
R. v. Walle
, 2012 SCC 41, at para. 52.

[6]

The appeal is dismissed.

Doherty J.A.

David Watt J.A.

S.E. Pepall J.A.


